Title: To Thomas Jefferson from Alexander Learmonth, 23 May 1785
From: Learmonth, Alexander
To: Jefferson, Thomas


Paris, 23 May 1785. Since he is not acquainted with TJ, though had once long ago in Norfolk, Va. been in his company, introduces himself as a gentleman from Charleston, S.C.; appeals to TJ, because “from the amiable Character You bear in life, by that You are well knowing to be a Gentleman, of Noble principalls, and whoes goodness of heart leads You to Simpithise, I feell, for a misfortunate countryman.” Had been a prosperous merchant and respected resident of the island of Saint Eustatia, but upon its capture by Admiral Rodney, he, his wife, and six children were left destitute. After the treaty of peace, they moved back to Charleston, and he left for London where, with  other Saint Eustatia merchants, he began litigation against Rodney; after long-drawn out proceedings, he lost the suit and was required to pay costs. Then went to Dunkirk to seek help from a friend who he found had already left for Bordeaux, and Learmonth now must follow in order to embark on the friend’s vessel for Charleston; there he will make a new start. Is forced by his many misfortunes and present penury reluctantly to ask TJ’s help for the journey to Bordeaux, for his “[ne]edy Sircomstances, and Distresd Situation, Oblidges me to walk all the way,” and would be forever indebted to TJ for his kindness. Has been referred to TJ by Benjamin Franklin for a passport to Bordeaux and must leave the next morning. Encloses a note from Franklin’s clerk to TJ and will await his reply.
